Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 9, 2020

                                      No. 04-20-00576-CV

                               IN RE Lucas Jeffrey BURWITZ,

                   From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-EM5-02653
                        Honorable Mary Lou Alvarez, Judge Presiding

                                         ORDER
       We order relator, Lucas Jeffrey Burwitz, to file a letter brief addressing the issue of his
standing to complain of a violation of section 107.007 of the Family Code.

        Respondent, the real party in interest, and the amicus attorney may file a response to the
petition for a writ of mandamus.

       We further order the letter brief and any responses must be e-filed with this court by 1:00
p.m. on Thursday, December 10, 2020.

       It is so ORDERED on December 9, 2020.

                                                                   PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court